DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority as a continuation-in-part of U.S. application no. 17/026,122 (now U.S. Patent no. 11,266,869) filed 18 September 2020 and provisional application no. 62/903,516 filed 20 September 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “handles 130-1, 130-2” in paragraph [0034].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220-3 in Figure 14C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, and 17-18 are objected to because of the following informalities:
Claim 1, line 8, “handles” should read --elongate handles--
Claim 1, line 10, “set of resistance bands” should read --set of one or more resistance bands--
Claim 9, line 3, “said two brackets comprising” should read --said two brackets each comprising--
Claim 9, line 8, “handles” should read --elongate handles--
Claim 9, line 9, “set of resistance bands” should read --set of one or more resistance bands--
Claim 17, line 7, “one or more resistance bands” should read --a first set of one or more resistance bands--
Claim 17, line 7, “said resistance bands” should read --said first set of one or more resistance bands--
Claim 17, line 9, “handles” should read --elongate handles--
Claim 18, line 2, “second angled member;” should read --second angled member.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “two resistance bands” in line 1. It is unclear if this limitation is referring to one of “a first set of one or more resistance bands” or “a second set of one or more resistance bands” recited in claim 1.
Claim 3 recites the limitation “one resistance band” in line 2. It is unclear if this limitation is referring to one of “a first set of one or more resistance bands” or “a second set of one or more resistance bands” recited in claim 1 or “two resistance bands” recited in line 1 of claim 3.
Claim 11 recites the limitation “two resistance bands” in line 1. It is unclear if this limitation is referring to one of “a first set of one or more resistance bands” or “a second set of one or more resistance bands” recited in claim 9.
Claim 11 recites the limitation “one resistance band” in line 2. It is unclear if this limitation is referring to one of “a first set of one or more resistance bands” or “a second set of one or more resistance bands” recited in claim 9 or “two resistance bands” recited in line 1 of claim 11.
Claim 20 recites the limitation “apertures” in line 2. It is unclear if this limitation is referring to the “aperture” recited in line 3 of claim 17.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Work-N-Stretch (NPL) in view of Longo (US 2007/0213186).
Regarding claim 1, Work-N-Stretch teaches an exercise unit comprising:
a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, said brackets configured to accommodate tops of different thicknesses, each of said brackets including openings for passage of an adjustable connector, said adjustable connector for securing said brackets to said article (see annotated Figures below);
a first set of one or more resistance bands (Figures below show a first set of one resistance band), … said first set of one or more resistance bands removably attachable, in a horizontal orientation, to said brackets such that said first set of one or more resistance bands… are positioned beneath said top when connected to said brackets attached to said article (Figures below show the resistance bands attached to the brackets such that the resistance band is beneath the desk.); and
a second set of one or more resistance bands, each of said second set of resistance bands having a handle at a first end thereof and removably attachable at a second end to said pair of brackets (Annotated Figures below show a plurality of resistance bands including at least a second set of one resistance band. The second resistance band comprises a handle and a clip at one end and a second handle and clip at the other end. The second resistance band can be removably attached to the brackets via the clip. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=WpV8If&result=1&isAdvanced=false#eid]. The user is shown using the resistance bands by holding the handle and clipping the end to the brackets.).


    PNG
    media_image1.png
    284
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    766
    media_image2.png
    Greyscale

Work-N-Stretch does not teach the first set of one or more resistance bands each having an elongate handle near a mid-point thereof.
However, in a similar field of endeavor, Longo teaches an elastic resistance band comprising clips (carabiners 21) for removable attachment to a variety of connection points wherein the resistance band (stretch tubing sections 12 between linking device 14 and carabiner 20 and between linking device 17 and carabiner 21) has an elongate handle (tubing sections between linking devices 14 and 17) near a mid-point thereof (Annotated Figs. 1-2 below shows a handle between two sections of stretch tubing. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=WpV8If&result=1&isAdvanced=false#eid]. The handle of Longo is capable of being held by a user in order to use, move, or carry the device.).

    PNG
    media_image3.png
    785
    876
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise unit of Work-N-Stretch by replacing the resistance band of Work-N-Stretch with the resistance band including the handle of Longo with the predicted result of providing a user with a more versatile device that includes multiple connection points along the handle portion for attachment of various connectors, such that a user can increase the number of possible workouts they can do with just one device (see MPEP 2141(III)).

Regarding claim 2, Work-N-Stretch in view of Longo teaches the exercise unit of claim 1 wherein said article is a desk, table or countertop (Work-N-Stretch: Figures above show the unit attached to a desk/table.).

Regarding claim 3, the combination of Work-N-Stretch and Longo as discussed above with regards to claim 1 teaches the exercise unit of claim 1 wherein said elongate handle connects to two resistance bands, one resistance band connected to each end of said elongate handle (Longo: See annotated Figs. 1-2 above with regards to claim 1.).

Regarding claim 4, the combination of Work-N-Stretch and Longo as discussed above with regards to claim 1 teaches the exercise unit of claim 3 wherein said two resistance bands each connect to a clip (carabiners 20, 21) at an end opposite to connection with said elongate handle (Longo: Fig. 1).

Regarding claim 5, the combination of Work-N-Stretch and Longo as discussed above with regards to claim 1 teaches the exercise unit of claim 3 wherein said two resistance bands include sleeves at ends connected to said elongate handle (Longo: Fig. 1 shows sleeves at the ends of each of the resistance bands. See shank end 28 sleeved within resistance band.).

Regarding claim 6, the combination of Work-N-Stretch and Longo as discussed above with regards to claim 1 teaches the exercise unit of claim 1 wherein said elongate handle is substantially V-shaped (Longo: See Figs. 1-2 above. The handle of Longo is flexible and is thus capable of being in a substantially V-shape.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Work-N-Stretch (NPL) and Longo (US 2007/0213186) as applied to claim 1 above, and further in view of MacDonald et al. (US 2019/0358780, hereinafter MacDonald).
Regarding claim 7, Work-N-Stretch in view of Longo teaches the exercise unit of claim 1.
Work-N-Stretch does not teach wherein said brackets include one or more slots for attachment of said first and second set of one or more resistance bands.
However, in a similar field of endeavor, MacDonald teaches a bracket capable of being attached to a tabletop or desk wherein said bracket includes one or more slots (grip 132 is a slot within the bracket) for attachment of said first and second set of one or more resistance bands (Fig. 2. The slot of MacDonald is capable of being used for attachment of the resistance bands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Work-N-Stretch with the slot of MacDonald with the predicted result of providing a larger attachment slot that can be used for multiple connectors of multiple resistance bands such that a user can increase the experienced resistance by attaching multiple resistance bands (see MPEP 2141(III)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Work-N-Stretch (NPL) and Longo (US 2007/0213186) as applied to claim 1 above, and further in view of Alberti (US 2007/0262506).
Regarding claim 8, Work-N-Stretch in view of Longo teaches the exercise unit of claim 1.
Work-N-Stretch does not teach wherein said brackets include a plurality of apertures for attachment of said first and second set of one or more resistance bands.
However, in a similar field of endeavor, Alberti teaches a bracket for clamping onto a top with a substantially flat surface wherein the bracket includes a plurality of apertures for attachment of said first and second set of one or more resistance bands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Work-N-Stretch by including apertures as in Alberti with the predicted result of providing multiple attachment points for multiple resistance bands at once, such that a user can utilize the exercise unit in a variety of different ways for a variety of different exercises (see MPEP 2141(III)).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Work-N-Stretch (NPL) in view of Longo (US 2007/0213186) further in view of Alberti (US 2007/0262506).
Regarding claim 9, Work-N-Stretch teaches an exercise unit comprising:
two brackets each configured to attach to an article having a top with substantially flat upper and under surfaces (see annotated Figures above with regards to claim 1), …
a first set of one or more resistance bands (Figures below show a first set of one resistance band), … said first set of one or more resistance bands attachable to said brackets such that said brackets, when attached to said article in a spaced relationship, are configured to maintain said first set of one or more resistance bands … beneath said top when connected to said brackets (Figures below show the resistance bands attached to the brackets such that the resistance band is beneath the desk.); and
a second set of one or more resistance bands, each of said second set of resistance bands having a handle at a first end thereof and removably attachable at a second end to said two brackets (Annotated Figures below show a plurality of resistance bands including at least a second set of one resistance band. The second resistance band comprises a handle and a clip at one end and a second handle and clip at the other end. The second resistance band can be removably attached to the brackets via the clip. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=WpV8If&result=1&isAdvanced=false#eid]. The user is shown using the resistance bands by holding the handle and clipping the end to the brackets.).
Work-N-Stretch does not teach the first set of one or more resistance bands each having an elongate handle near a mid-point thereof.
However, in a similar field of endeavor, Longo teaches an elastic resistance band comprising clips (carabiners 21) for removable attachment to a variety of connection points wherein the resistance band (stretch tubing sections 12 between linking device 14 and carabiner 20 and between linking device 17 and carabiner 21) has an elongate handle (tubing sections between linking devices 14 and 17) near a mid-point thereof (See annotated Figs. 1-2 above with regards to claim 1. Annotated Figs. 1-2 show a handle between two sections of stretch tubing. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=WpV8If&result=1&isAdvanced=false#eid]. The handle of Longo is capable of being held by a user in order to use, move, or carry the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise unit of Work-N-Stretch by replacing the resistance band of Work-N-Stretch with the resistance band including the handle of Longo with the predicted result of providing a user with a more versatile device that includes multiple connection points along the handle portion for attachment of various connectors, such that a user can increase the number of possible workouts they can do with just one device (see MPEP 2141(III)).
Work-N-Stretch in view of Longo still does not teach said two brackets comprising an upper horizontal member, vertical member, first angled member and second angled member.
However, in a similar field of endeavor, Alberti teaches a bracket for clamping onto a top with a substantially flat surface wherein the bracket comprises an upper horizontal member, vertical member, first angled member, and second angled member (See annotated Fig. 2 below).

    PNG
    media_image4.png
    456
    552
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brackets of Work-N-Stretch by including the bracket of Alberti. One of ordinary skill in the art would have been motivated to make this modification in order to provide a clamp device that is “reliable in operation, relatively inexpensive, light weight and easy to operate,” as suggested by Alberti (Para. [0007]).

Regarding claim 10, Work-N-Stretch in view of Longo further in view of Alberti teaches the exercise unit of claim 9 wherein said article is a desk, table or countertop (Work-N-Stretch: Figures above show the unit attached to a desk/table.).

Regarding claim 11, the combination of Work-N-Stretch and Longo further in view of Alberti as discussed above with regards to claim 9 teaches the exercise unit of claim 9 wherein said elongate handle connects to two resistance bands, one resistance band connected to each end of said elongate handle (Longo: See annotated Figs. 1-2 above with regards to claim 1).  

Regarding claim 12, the combination of Work-N-Stretch and Longo further in view of Alberti as discussed above with regards to claim 9 teaches the exercise unit of claim 11 wherein said two resistance bands each connect to a clip (carabiners 20, 21) at an end opposite to connection with said elongate handle (Longo: Fig. 1).

Regarding claim 13, the combination of Work-N-Stretch and Longo further in view of Alberti as discussed above with regards to claim 9 teaches the exercise unit of claim 11 wherein said two resistance bands include sleeves at ends connected to said elongate handle (Longo: Fig. 1 shows sleeves at the ends of each of the resistance bands. See shank end 28 sleeved within resistance band.).

Regarding claim 14, the combination of Work-N-Stretch in view of Longo and Alberti as discussed above with regards to claim 9 teaches the exercise unit of claim 9 wherein when said brackets are attached to said top, said upper horizontal member rests on an upper surface of said top, said vertical member runs along a front edge of said top, said first angled member extends downward beneath said top and said second angled member extends upward towards an undersurface of said top (By modifying the device of Work-N-Stretch with the brackets of Alberti, the brackets would be attached to the desk such that the upper horizontal member would be on the upper surface, the vertical member would run down the front of the desk, the first angled member would extend beneath the top and the second angled member would extend upward from the first angled member. See annotated Fig. 1 of Alberti with regards to claim 9 above.).

Regarding claim 15, the combination of Work-N-Stretch in view of Longo and Alberti as discussed with regards to claim 9 above teaches the exercise unit of claim 9 wherein said second angled member includes an aperture for passage of an adjustable connector (Alberti: Fig. 2 shows an aperture in the second angled member for the adjustable connector.).

Regarding claim 16, the combination of Work-N-Stretch in view of Longo and Alberti as discussed with regards to claim 9 above teaches the exercise unit of claim 9 wherein said first angled member includes one or more cutouts, slots or apertures (apertures 38) for attachment of said first and second set of one or more resistance bands (Alberti: Fig. 2. The resistance bands are capable of being attached to the bracket via apertures 38.).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Work-N-Stretch (NPL) in view of Longo American DJ (NPL).
Regarding claim 17, Work-N-Stretch teaches an exercise unit comprising:
a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, each of said brackets including an aperture for passage of an adjustable connector, said adjustable connector for securing said brackets to said article (See annotated Figures above with regards to claim 1), …
an elongate handle connected to one or more resistance bands, said resistance bands removably attachable to said brackets wherein said brackets are configured such that said first set of one or more resistance bands and handles are positioned beneath said top when connected to said brackets attached to said article (Annotated Figures above with regards to claim 1 show a handle at the end of the resistance bands. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=WpV8If&result=1&isAdvanced=false#eid]. The user is shown using the device by holding the handle and clipping the ends of the resistance band to the brackets.); and
a second set of one or more resistance bands, each of said second set of resistance bands having a handle at a first end thereof and removably attachable at a second end to said two brackets (Annotated Figures above with regards to claim 1 shows a plurality of resistance bands including at least a second set of one resistance band. The second resistance band comprises a handle and a clip at one end and a second handle and clip at the other end. The second resistance band can be removably attached to the brackets via the clip. The Oxford Dictionary defines a handle as “a part of a thing by which it is to be held in order to use, move, or carry it” [see https://www.oed.com/view/Entry/83878?rskey=WpV8If&result=1&isAdvanced=false#eid]. The user is shown using the resistance bands by holding the handle and clipping the end to the brackets.).
Work-N-Stretch does not teach wherein said brackets are configured such that the adjustable connecter when fed through the aperture contacts the undersurface of the top at an acute angle.
However, in a similar field of endeavor, American DJ teaches a bracket for clamping on a substantially flat surface wherein said brackets configured such that the adjustable connector when fed through the aperture contacts the undersurface of the top at an acute angle (Annotated Figure below shows the adjustable connector at an acute angle as Applicant has shown an acute angle.).

    PNG
    media_image5.png
    442
    367
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brackets of Work-N-Stretch with the brackets of American DJ. One of ordinary skill in the art would have been motivated to make this modification for “a secure hold,” as suggested by American DJ.

Regarding claim 18, the combination of Work-N-Stretch and American DJ as discussed with regards to claim 17 above teaches the exercise unit of claim 17 wherein said pair of brackets each comprise an upper horizontal member, vertical member, first angled member and second angled member (American DJ: See annotated Figure above with regards to claim 16.).

Regarding claim 19, the combination of Work-N-Stretch and American DJ as discussed with regards to claim 17 above teaches the exercise unit of claim 18 wherein when said brackets are attached to said top, said upper horizontal member rests on an upper surface of said top, said vertical member runs along a front edge of said top, said first angled member extends downward beneath said top and said second angled member extends upward towards an undersurface of said top (By modifying the device of Work-N-Stretch by including the brackets of American DJ, the brackets would be attached to the desk such that the upper horizontal member would be on the upper surface, the vertical member would run down the front of the desk, the first angled member would extend beneath the top and the second angled member would extend upward from the first angled member.).  

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, Work-N-Stretch in view of American DJ teaches the exercise unit of claim 19. Work-N-Stretch in view of American DJ does not teach wherein said first angled member includes one or more cutouts, slots or apertures for attachment of said first and second set of one or more resistance bands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,266,869 in view of Ebert (US 2010/0075818).
Regarding claim 1, claim 1 of US 11,266,869 teaches an exercise unit comprising: a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, said brackets configured to accommodate tops of different thicknesses, each of said brackets including openings for passage of an adjustable connector, said adjustable connector for securing said brackets to said article; a first set of one or more resistance bands each having an elongate handle near a mid-point thereof, said first set of one or more resistance bands removably attachable, in a horizontal orientation, to said brackets such that said first set of one or more resistance bands and handles are positioned beneath said top when connected to said brackets attached to said article (claim 1).
US 11,266,869 does not claim a second set of one or more resistance bands, each of said second set of resistance bands having a handle at a first end thereof and removably attachable at a second end to said pair of brackets.  
However, in a similar field of endeavor, Ebert teaches a desk mounted exercise device comprising a bracket (support member 26) configured for attachment to a desk comprising a second resistance band (elastic cord 6), the resistance band having a handle (handle 4) at a first end thereof and removably attachable at a second end to said pair of brackets (Fig. 3. Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of US 11,266,869 by including the second resistance band of Ebert. One of ordinary skill in the art would have been motivated to make this modification in order to “[allow] the user to perform a number of exercises including arm, shoulder, back, chest and wrist exercises,” as suggested by Ebert (Abstract).
Regarding claim 2, the limitations are taught by claim 2 of US 11,266,869.
Regarding claim 3, the limitations are taught by claim 1 of US 11,266,869.
Regarding claim 4, the limitations are taught by claim 3 of US 11,266,869.
Regarding claim 5, the limitations are taught by claim 4 of US 11,266,869.
Regarding claim 6, the limitations are taught by claim 5 of US 11,266,869.
Regarding claim 7, the limitations are taught by claim 13 of US 11,266,869.
Regarding claim 8, the limitations are taught by claim 13 of US 11,266,869.
Regarding claim 9, claim 6 of US 11,266,869 teaches an exercise unit comprising: two brackets each configured to attach to an article having a top with substantially flat upper and under surfaces, said two brackets comprising an upper horizontal member, vertical member, first angled member and second angled member; a first set of one or more resistance bands each with an elongate handle near a mid-point thereof, said first set of one or more resistance bands attachable to said brackets such that said brackets, when attached to said article in a spaced relationship, are configured to maintain said first set of one or more resistance bands and handles beneath said top when connected to said brackets.
US 11,266,869 does not claim a second set of one or more resistance bands, each of said second set of resistance bands having a handle at a first end thereof and removably attachable at a second end to said two brackets.  
However, in a similar field of endeavor, Ebert teaches a desk mounted exercise device comprising a bracket (support member 26) configured for attachment to a desk comprising a second resistance band (elastic cord 6), the resistance band having a handle (handle 4) at a first end thereof and removably attachable at a second end to said pair of brackets (Fig. 3. Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of US 11,266,869 by including the second resistance band of Ebert. One of ordinary skill in the art would have been motivated to make this modification in order to “[allow] the user to perform a number of exercises including arm, shoulder, back, chest and wrist exercises,” as suggested by Ebert (Abstract).
Regarding claim 10, the limitations are taught by claim 7 of US 11,266,869.
Regarding claim 11, the limitations are taught by claim 6 of US 11,266,869.
Regarding claim 12, the limitations are taught by claim 8 of US 11,266,869.
Regarding claim 13, the limitations are taught by claim 9 of US 11,266,869.
Regarding claim 14, the limitations are taught by claim 11 of US 11,266,869.
Regarding claim 15, the limitations are taught by claim 12 of US 11,266,869.
Regarding claim 16, the limitations are taught by claim 13 of US 11,266,869.
Regarding claim 17, claim 14 of US 11,266,869 teaches an exercise unit comprising: a pair of brackets, said pair of brackets configured to attach to an article having a top with substantially flat upper and under surfaces, each of said brackets including an aperture for passage of an adjustable connector, said adjustable connector for securing said brackets to said article, said brackets configured such that the adjustable connector when fed through the aperture contacts the undersurface of the top at an acute angle; an elongate handle connected to one or more resistance bands, said resistance bands removably attachable to said brackets wherein said brackets are configured such that said first set of one or more resistance bands and handles are positioned beneath said top when connected to said brackets attached to said article.
US 11,266,869 does not teach a second set of one or more resistance bands, each of said second set of resistance bands having a handle at a first end thereof and removably attachable at a second end to said two brackets.  
However, in a similar field of endeavor, Ebert teaches a desk mounted exercise device comprising a bracket (support member 26) configured for attachment to a desk comprising a second resistance band (elastic cord 6), the resistance band having a handle (handle 4) at a first end thereof and removably attachable at a second end to said pair of brackets (Fig. 3. Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of US 11,266,869 by including the second resistance band of Ebert. One of ordinary skill in the art would have been motivated to make this modification in order to “[allow] the user to perform a number of exercises including arm, shoulder, back, chest and wrist exercises,” as suggested by Ebert (Abstract).
Regarding claim 18, the limitations are taught by claim 14 of US 11,266,869.
Regarding claim 19, the limitations are taught by claim 15 of US 11,266,869.
Regarding claim 20, the limitations are taught by claim 14 of US 11,266,869.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784